 1   ARASTO FARSAD (SBN: 273118)
 2
     NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4
     Tel: 408-641-9966
 5   Fax: 408-866-7334
     Email addresses: nancy@farsadlaw.com;
 6   farsadlaw1@gmail.com

 7   Attorneys for Debtor / debtor-in-possession

 8
                              UNITED STATES BANKRUPTCY COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN JOSE DIVISION
11
                                                       )
12   In re:                                            ) Case No. 20-51468 MEH
                                                       ) Chapter 11
13   MUZYEN MUHE ABDULKADIR,                           )
                                                       ) APPLICATION FOR FINAL DECREE
14                                                     )
                                                       )
15                     Debtor.                         ) Judge: Hon. M. Elaine Hammond
                                                       )
16                                                     )
                                                       )
17

18            TO THE HONORABLE JUDGE M. ELAINE HAMMOND, THE UNITED
19   STATES TRUSTEE’S OFFICE FOR THE NORTHERN DISTRICT OF CALIFORNIA,
20   ALL PARTIES IN INTEREST, AND THEIR RESPECTIVE COUNSEL(S) OF RECORD:
21            COMES NOW Debtor, Muzyen Muhe Abdulkadir, and applies to this Court for entry of
22   a final decree in the above captioned case on the following grounds:
23       1. An Order Confirming Chapter 11 Plan was entered on January 22, 2021. (Docket No.
24            47.)
25
         2. A post-confirmation quarterly report is not yet due.
26
         3. The Debtor has made all payments under the Chapter 11 Plan of Reorganization and is
27
              current on those payments and shall remain current on those payments.
28




                                     Application for Final Decree - 1
     Case: 20-51468       Doc# 53     Filed: 02/20/21        Entered: 02/20/21 12:32:20   Page 1 of 2
 1      4. This Application is supported by the Declaration of Muzyen Muhe Abdulkadir.
 2
        5. The Debtor has continued with management of the property dealt with under the Plan.
 3
        6. There are no unresolved motions, contested matters, or adversary proceedings with
 4
            exception to the First and Final Application for Fees filed by Debtor’s General
 5
            Bankruptcy Counsel, the Farsad Law Office, P.C., on March 11, 2021. In light of this
 6
            pending application, no default will be sought for the subject Final Decree until after the
 7
            hearing on the First and Final Application for Fees currently set for March 11, 2021.
 8
        7. The estate has been fully administered within the meaning of 11 U.S.C. § 350(a).
 9

10      8. All claims and expenses required to be paid upon plan confirmation or the effective date

11          of the plan has been paid.

12      9. The Debtor represents that all post-confirmation taxes have been paid.
13
        10. WHEREFORE, the Debtor respectfully prays that a Final Decree be entered and that the
14
     instant case be closed.
15

16
     Respectfully submitted,
17

18
     FARSAD LAW OFFICE, P.C.                                Dated: February 20, 2021
19

20
     /s/ Nancy Weng
21   Nancy Weng, Esq.
     Attorneys for Debtor herein
22

23

24

25

26

27

28




                                    Application for Final Decree - 2
     Case: 20-51468       Doc# 53    Filed: 02/20/21        Entered: 02/20/21 12:32:20     Page 2 of 2
